Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 8-12 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durst, Jr. et al. (U.S. 2001/0032252 A1).
Re claim 2, Durst, Jr. et al. disclose in Figures 1-19 a computer implemented method comprising: receiving, by a computer processor, a publication request that identifies content to be published in an online publication (e.g. Figures 1-2 and paragraphs [0008-0009] with the publisher’s content); generating, by the computer processor, a scannable code that encodes a network address for the online publication (e.g. Figures 1-2 barcode/neolink code and paragraph [0010 and 0018]); transmitting the scannable code to a publisher (e.g. paragraph [0018]); 
Re claim 3, Durst, Jr. et al. disclose in Figures 1-19 receiving the retrieval request comprises: receiving the retrieval request comprising the network address that comprises a string of characters (e.g. paragraphs [0019-0020, 0034, 0056]); and mapping the string of characters to a second network address, wherein causing presentation of the online publication by the user device is based at least in part on the second network address (e.g. Figures 2 and 11). 
Re claim 4, Durst, Jr. et al. disclose in Figures 1-19 transmitting the scannable code to the publisher comprises: transmitting the scannable code to the publisher along with an instruction to generate a print publication that comprises at least a portion of the content and the scannable code (e.g. paragraphs [0009 and 0018]). 
Re claim 8, Durst, Jr. et al. disclose in Figures 1-19 the content comprises an item listing that includes at least one of a title, a keyword, a sales price, and an item description (e.g. Figure 3 and paragraphs [0058, 0069]). 
Re claim 9, Durst, Jr. et al. disclose in Figures 1-19 the scannable code comprises a barcode (e.g. abstract and paragraphs [0010 and 0033]). 
Re claim 10, it is a system claim having similar limitations cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 11, it is a system claim having similar limitations cited in claim 3.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3.

Re claim 16, it is a system claim having similar limitations cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 17, it is a system claim having similar limitations cited in claim 9.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 9.
Re claim 18, it is a medium claim having similar limitations cited in claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 19, it is a medium claim having similar limitations cited in claim 3.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 3. 
Re claim 20, it is a medium claim having similar limitations cited in claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 21, it is a medium claim having similar limitations cited in claim 9.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durst, Jr. et al. (U.S. 2001/0032252 A1) in view of Silverbrook et al. (U.S. 2004/0138951 A1).
Re claim 5, Durst, Jr. et al. fail to disclose in Figures 1-19 detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction.  However, Silverbrook et al. disclose detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction (e.g. abstract and paragraph [0469]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction as seen in Silverbrook et al.’s invention into Durst, Jr. et al.’s invention because it would enable to pay for the service efficiently. 
Re claim 6, Durst, Jr. et al. fail to disclose in Figures 1-19 compensating the publisher comprises: compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction. However, Silverbrook et al. disclose compensating the publisher comprises: compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction (e.g. abstract and paragraph [0469]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add compensating the publisher comprises: compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction as seen in Silverbrook et al.’s invention into Durst, Jr. et al.’s invention because it would enable to pay for the service efficiently.

Re claim 13, it is a system claim having similar limitations cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 14, it is a system claim having similar limitations cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 15, it is a system claim having similar limitations cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7.


DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No 8,859,252.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1-22 of U.S. Patent No. 8,859,252 contains every element of claims 2-21 of the instant application and thus anticipated the claims of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Current Application: 16/788,820
Patent Number: 8,859,252
2.    A computer implemented method comprising: receiving, by a computer processor, a publication request that identifies content to be published in an online 

3.  The method of claim 2, wherein receiving the retrieval request comprises: receiving the retrieval request comprising the network address that comprises a string of characters; and mapping the string of characters to a second network address, wherein causing presentation of the online publication by the user device is based at least in part on the second network address.



5.  The method of claim 2, further comprising: detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction.

6.   The method of claim 5, wherein compensating the publisher comprises:  compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction.

7.    The method of claim 6, further comprising: compensating the publisher a 

8.    The method of claim 2, wherein the content comprises an item listing that includes at least one of a title, a keyword, a sales price, and an item description.

9.    The method of claim 2, wherein the scannable code comprises a barcode.



    
3. The method of claim 1, wherein the first data comprises a listing for an item for sale, and the second data comprises at least one of a title, a keyword, a price or an item description. 
    
4. The method of claim 2, further comprising: receiving from the publisher, a publisher identifier identifying the publisher, and wherein the generating of the second data including the string of characters encoding the publisher identifier. 
    
5. The method of claim 1, wherein the generating of the second data comprises populating the data structure associating the string of characters with the online publication address. 
    

    
7. The method of claim 1, wherein the providing of the second data includes providing a printable electronic document including a plurality of sub-divisions, wherein each sub-division is arranged to be detached from the printed publication and includes the string of characters. 
    
8. The method of claim 1, wherein the generating of the second data includes generating a Uniform Resource Locator (URL) including the string of characters. 
    
9. The method of claim 8, wherein the generating of the second data includes generating a bar code that encodes the URL. 
    
11. The method of claim 1, further comprising: detecting a transaction associated with the online publication, and detecting a transaction type of the transaction; associating the online publication with the printed publication and the publisher of the printed publication; and compensating the publisher based on the transaction type. 
    
12. The method of claim 11, wherein the detecting of the transaction type includes detecting at least one of a sale transaction and an account registration transaction, and the compensating of the publisher includes 


causing presentation of the online publication by the user device based at least in part on the retrieval request.


12.  The system of claim 10, wherein the instructions to transmit the scannable code to the publisher, when executed, further cause the system to perform operations comprising: transmitting the scannable code to the publisher along with an instruction to generate a print publication that comprises at least a portion of the content and the scannable code.



14.  The system of claim 13, wherein the instructions to compensate the publisher, when executed, further cause the system to perform operations comprising: compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction.

15.   The system of claim 14, wherein the instructions, when executed, cause the system to perform operations comprising: compensating the publisher a higher compensation for the sale transaction than for the account registration transaction.



17.  The system of claim 10, wherein the scannable code comprises a barcode.


    
14. The system of claim 13, further comprising a transaction application coupled to the online publication application to facilitate a transaction associated with the online publication. 
    

    
16. The system of claim 13, further comprising: a publisher identifier coupled to the network interface to receive from the publisher, a publisher identifier identifying the publisher, wherein the data generator is further to generate second data that includes the string of characters to encode the publisher identifier. 
   
17. The system of claim 13, wherein, based on the second data, the data generator is further to populate the data structure to associate the string of characters with the online publication address. 

18. The system of claim 17, wherein, based on the second data, the data generator is further to populate the data structure to further associate the string of characters with the publisher identifier. 
    
19. The system of claim 18, wherein the rendering module is further to render the second data to provide to the publisher a printable electronic document including a plurality of sub-divisions, each sub-division arranged to be detached from the printed publication and includes the string of characters. 

20. The system of claim 18, wherein each sub-division includes a Uniform Resource Locator (URL) that includes the string of characters. 
    
21. The system of claim 20, wherein the data generator is further to generate second data 


causing presentation of the online publication by the user device based at least in part on the retrieval request.

19.  The non-transitory machine-readable storage medium of claim 18, wherein the 

20.  The non-transitory machine-readable storage medium of claim 18, wherein the instructions to transmit the scannable code to the publisher, when executed by the processor of the machine, cause the machine to perform operations comprising: transmitting the scannable code to the publisher along with an instruction to generate a print publication that comprises at least a portion of the content and the scannable code.



.




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0125387
U.S. Patent Application Publication No. 2008/0052349
U.S. Patent Application Publication No. 2007/0011155
U.S. Patent Application Publication No. 2004/0138951
U.S. Patent Application Publication No. 2001/0056463
U.S. Patent Application Publication No. 2001/0032252
U.S. Patent Application Publication No. 2002/0178093
U.S. Patent No. 6,446,045
U.S. Patent No. 7,210,103
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443